      Case 2:20-cv-02166-TLN-AC Document 18 Filed 12/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KYLE MATTHEW WILDE,                              No. 2:20-cv-02166 TLN AC
12                       Plaintiff,
13            v.                                       ORDER
14    COUNTY OF BUTTE, et al.,
15                       Defendants.
16

17          Plaintiff, proceeding pro se, is a pre-trial detainee at Butte County Jail. ECF No. 1 at 17.

18   On November 30, 2020, the undersigned submitted Findings and Recommendations to the

19   District Judge assigned to this case, recommending that the case be dismissed without leave to

20   amend pursuant to the doctrine of Younger abstention. ECF No. 8; see Younger v. Harris,

21   401 U.S. 37, 43–54 (1971). Plaintiff filed objections (ECF No. 15) and the matter is pending

22   before the District Judge for a final order.

23          Within seven days of the Findings and Recommendations being filed, plaintiff filed six

24   motions: a motion for the court to appoint funds (ECF No. 11), a motion for the court to produce

25   plaintiff for hearings (ECF No. 12), a motion for the court to produce transcripts (ECF No. 13), a

26   motion for media coverage (ECF No. 14), a motion to withdraw his request for injunctive relief

27   (ECF No. 16), and a motion to appoint counsel (ECF No. 17). In light of the pending Findings

28   and Recommendations, which posit that this court does not have jurisdiction to hear this case,
                                                       1
     Case 2:20-cv-02166-TLN-AC Document 18 Filed 12/10/20 Page 2 of 2


 1   each of these motions is DENIED without prejudice. The court will not consider any motions
 2   from plaintiff until the District Judge issues an order on the Findings and Recommendations.
 3          IT IS SO ORDERED.
 4   DATED: December 9, 2020
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
